Case 9:20-cv-80027-RKA Document 40 Entered on FLSD Docket 05/18/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 20-80027-CIV-ALTMAN/Brannon

  THE LOMNITZER LAW FIRM, P.A.,

         Plaintiff,
  v.

  MALIBU MEDIA, LLC,

        Defendant.
  _________________________________/

                                               ORDER

         The Court’s Scheduling Order [ECF No. 36] required the parties, by May 22, 2020, to

  select a mediator and to schedule a time, date, and place for mediation. On May 15, 2020, the

  parties filed a Joint Notice of Mediation Selection [ECF No. 39], which failed to describe the place

  of mediation. Accordingly, the Court hereby

         ORDERS that the parties shall comply with the requirements of the Scheduling Order by

  May 22, 2020. Specifically, the parties must provide the address at which mediation is scheduled

  to take place. The proposed order shall be filed on the docket and emailed to

  altman@flsd.uscourts.gov in Word format. Failure to comply with this Order may result in

  dismissal without prejudice and without further notice.
Case 9:20-cv-80027-RKA Document 40 Entered on FLSD Docket 05/18/2020 Page 2 of 2



        DONE AND ORDERED in Fort Lauderdale, Florida, this 18th day of May 2020.




                                                  _________________________________
                                                  ROY K. ALTMAN
                                                  UNITED STATES DISTRICT JUDGE
  cc:   counsel of record




                                           2
